

115 HR 6680 IH: To provide for the processes and procedures for the granting, denying, or revoking of access, or eligibility for access, to classified information.
U.S. House of Representatives
2018-08-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6680IN THE HOUSE OF REPRESENTATIVESAugust 24, 2018Mr. Langevin (for himself, Mr. Ted Lieu of California, and Mr. Schiff) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo provide for the processes and procedures for the granting, denying, or revoking of access, or
			 eligibility for access, to classified information.
	
 1.Access to classified informationNotwithstanding any other provision of law, access, or eligibility for access, to classified information may not be granted, denied, or revoked except in accordance with the processes and procedures under the following:
 (1)Executive Orders 12968 and 13467, as such Executive Orders were in effect on August 15, 2018. (2)Part 147 of title 32, Code of Federal Regulations, as such part was in effect on August 15, 2018.
 (3)Applicable department and agency regulations that govern access to classified information and due process requirements.
			